Case 1:19-cr-00257-NONE-SKO Document 65-3 Filed 06/10/20 Page 1 of 4
                                                                                        Page 2 of 4
        Case 1:19-cr-00257-NONE-SKO Document 65-3 Filed 06/10/20 Page 2 of 4

nose and eyes. I could see Erin had a possible broken nose and dried blood
covering her hands. I am familiar with Erin and the DV history between her and
her husband Paul S. Kube (                     ). I have responded to Paul and Erin's
home numerous times due to their drinking and domestic violence. Each time I
speak to either party they state no assault took place. I believe Erin protects
Paul, who, as an attorney, knows what to say to law enforcement reference DV
situations.

 As I began speaking with Erin, she was hesitant to give me any
information on what had occurred. Erin stated her and Paul were drinking the
night of 07/08/2019, packing items as they were separating. Erin stated she
grabbed a framed photo off the wall and Paul attempted to grab it from her.
Erin stated they began getting physical with each other and the next thing she
remembers is waking up with blood coming from her nose. Erin stated she put
frozen peas on her face and went to bed. Erin stated she slept most of the day.

 Erin stated she then woke up and attempted to contact Paul who was not
at the residence. Erin stated she got a hold of Paul at his law firm, and Paul
stated she had struck him while he was asleep. Paul said he pushed her away
from him and she fell, striking her nose. Erin stated it was possible as she
didn't have any memory of how her nose/face received trauma.

 Erin stated she was afraid to get Paul in trouble and wouldn't assist in
the investigation further than the information she had given. Erin would not
give me a recorded or written statement, and did not want to fill out a medical
records release. I was able to get a minimal amount of photos from Erin.

 When I asked her where I could contact Paul, she stated, "you wont find
Paul," and, "He probably left town." Erin also asked I not check his office at
300 Eastmont Ave. Erin would change from being cooperative, to being afraid of
Paul getting in trouble. Erin at no time gave a definitive reason as to what
happened to her nose/face. Erin did state later, after seeing her injuries, she
attempted to call 911, but Paul had taken her cell phones. Erin stated, "I even
attempted to Google, *How to get a hold of 911 without a phone*."

 I completed what sections of the DV packet Erin would assist me in
completing and issued her the DV resource page. As I was about to end my
contact with Erin, the nurse arrived to discharge Erin, stating she had a
fractured nose.

 I told Erin I would be attempting to contact Paul reference the assault,
and Erin stated ok.

As I leaving CWH, I contacted Sgt. Baker to apprise him of the incident.
Sgt. Baker believed there was not enough probable cause to arrest Paul without
                                                                                   Page 3 of 4
        Case 1:19-cr-00257-NONE-SKO Document 65-3 Filed 06/10/20 Page 3 of 4

further statements from Paul. I attempted to contact Paul at his home at 1924
NW Cascade Ave, but it appeared no one was home. I called Paul's cell phone,
which went straight to voicemail and left a message with Paul's voicemail asking
him to contact me reference the incident. I then drove to his office at 300
Eastmont Ave and observed no one at the location.

 On 07/10/2019 at approximately 0108 hours, Erin requested I respond to
her location to talk about the incident further. I arrived at the residence and
contacted Erin, who was extremely intoxicated. I went inside her home and
noticed dried blood drops on the tile floor in her kitchen and hallway. I asked
what she needed to speak with me about and she stated she wanted to "re-nig" on
the statements she made earlier to me at CWH. Erin stated she spoke with Paul
and she didn't want to assist in any way with the investigation. As I was
leaving the scene I again attempted to contact Paul by phone, leaving him
another message.

 On 07/10/2019 at approximately 1700 hours, I signed into service and
noticed a voicemail in my e-mail inbox. I played the voicemail, which was from
Paul stating he would willingly speak with me about the incident. I then called
Paul with the number he provided in the voicemail and received no answer. At
approximately 2115 hours, I attempted to contact Paul at his residence but no
one was home. I again called Paul who did not answer. I left a message with
Paul asking him to call me back. As of the typing of this report, I have still
not received a call from Paul reference this case.



DISPOSITION: Forward to DCPA

ATTACHMENTS: Photos
DV Packet
Voicemail from Paul

DISTRIBUTION: DCPA

This document is being submitted to a judge, magistrate, court and/or prosecutor
from an electronic device that is owned, issued and/or maintained by a criminal
justice agency.

I certify (declare) under penalty of perjury under the laws of the State of
Washington that the foregoing is true and correct. (RCW 9A.72.085)

_____________________________
Deputy Marc P. Lemons DO11
Douglas County Sheriff's Office
                                                                         Page 4 of 4
       Case 1:19-cr-00257-NONE-SKO Document 65-3 Filed 06/10/20 Page 4 of 4

Washington State
Time:Wed Jul 10 23:12:15 PDT 2019

Approved MWB9
Fri Jul 12 17:35:27 PDT 2019


Name Involvements:
SUSPECT : S131844
Last: KUBE First: PAUL Mid: STEVEN
DOB:
Race: W Sex: M Phone: ( ) - City: EAST WENATCHEE, WA 98802

Complainant : CWH
Last: CENTRAL WASHINGTON HOSPITAL First: Mid:
DOB: **/**/** Address: 1201 S MILLER ST
Race: Sex: Phone: (509)662-1511 City: WENATCHEE, WA 98801

VICTIM : 118346
Last: COOLEY First: ERIN Mid: LEE
DOB:         Address:      NW
Race: W Sex: F Phone: (775)544-7064 City: EAST WENATCHEE, WA 98802
